                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

 United States of America,                                     Criminal No. 0:04-353-CMC

                  vs.
                                                                 OPINION AND ORDER
 Kenneth Roshaun Reid,
                             Defendant.

          This case comes before the court on Defendant’s pro se Motion for Reconsideration of the

Denial of his First Step Act motion. ECF No. 864. Defendant also filed a motion to appoint

counsel and for an evidentiary hearing regarding his First Step Act motion. ECF No. 863. He

argues he is eligible for relief because he was not convicted under § 841(b)(1)(C) because that was

not charged in his indictment or listed on the verdict form at his trial. Id. at 1.

          As explained in the Order denying Defendant’s First Step Act motion, Defendant was

convicted at trial on Counts 1, 4, 12, and 14. The jury did not reach a unanimous verdict as to the

drug weight in Count 1. ECF No. 335. Therefore, his conviction was based upon the lesser

included offense of conspiracy involving a “quantity” of cocaine base, in violation of 21 U.S.C.

§§ 841(b)(1)(C), 846. He was sentenced on August 2, 2006 to Life imprisonment based on

application of the murder cross-reference under U.S.S.G. § 2A1.1(a) in Count 4. ECF No. 402.

          In 2010, Congress passed the Fair Sentencing Act to reduce the disparity in the treatment

of cocaine base and powder cocaine offenses by increasing the quantities of cocaine base required

to trigger 21 U.S.C. §§ 841(b)(1)(A) and (B). See Pub. L. No. 111-220, 124 Stat. 2372 (emphasis

added).     The First Step Act of 2018 applied these provisions of the Fair Sentencing Act

retroactively. See Pub. L. No. 115-391, 132 Stat. 5194. Under § 404 of the First Step Act, a court

that imposed a sentence for an offense covered under the Fair Sentencing Act “may, on motion of
the defendant, . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the offense was committed.” Id. However, the First Step Act

does not contemplate reducing sentences for Defendants convicted under sections other than §§

841(b)(1)(A) and (b)(1)(B).

        Because Defendant was convicted of a crime under § 841(b)(1)(C) (Count 1), and the

enactment of the Fair Sentencing Act of 2010 did not reduce the statutory penalties associated with

that conviction, he is not eligible for consideration of a reduction under the terms of the First Step

Act. Although Defendant has argued he could not have been convicted under § 841(b)(1)(C), he

is mistaken – subsection (C) is a lesser included offense and as such did not have to be charged in

the Indictment. This has been explained to Defendant multiple times in response to myriad other

motions he has filed along these lines. Further, his sentence was driven by the murder cross-

reference on Count 4, not the drug weight in Count 1. Accordingly, Defendant’s motion for

reconsideration (ECF No. 864) is denied. The motion to appointment of counsel (ECF No. 863)

is also denied, as Defendant is not entitled to relief.1

        IT IS SO ORDERED.
                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
October 28, 2019


1
 Defendant has also filed a pro se motion for relief from Judgment pursuant to Fed. R. Civ. P.
60(b)(5), (4). ECF No. 868. This motion, along with a letter received by the court on October 10,
2019 (ECF No. 890), contain sovereign citizen type arguments regarding satisfaction of payments
and settlement through ledger. These arguments are not cognizable in federal court and the
motions are denied.
                                               2
